Abatement Order filed June 13, 2013




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00390-CR
                                ____________

                          CASMIR IRIELLE, Appellant

                                        V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 23rd District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 65651


                            ABATEMENT ORDER

      The reporter’s record has not been filed in this appeal. The court reporter
has informed the court that appellant has not paid or made arrangements to pay the
reporter’s fee to prepare the reporter’s record. See Tex. R. App. P. 37.3(c)(2)(A).
This court is unaware whether appellant is entitled to proceed without the payment
of costs. See Tex. R. App. P. 37.3(c)(2)(B). Accordingly, we enter the following
order. See Tex. R. App. P. 35.3(c).

      We ORDER the judge of the 23rd District Court to immediately conduct a
hearing at which appellant, appellant’s counsel, if any, and counsel for the State
shall participate, either in person or by video teleconference, to determine whether
appellant desires to prosecute his appeal, and, if so, whether appellant is indigent
and, thus entitled to a free record and appointed counsel on appeal. The judge may
appoint appellate counsel for appellant if necessary. The judge shall see that a
record of the hearing is made, shall make findings of fact and conclusions of law,
and shall order the trial clerk to forward a record of the hearing and a supplemental
clerk’s record containing the findings and conclusions. The transcribed record of
the hearing, the court’s findings and conclusions, and a videotape or compact disc,
if any, containing a recording of the video teleconference shall be filed with the
clerk of this court on or before July 15, 2013.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court=s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.



                                       PER CURIAM